DETAILED ACTION
Response to Amendment
	In response to amendment filed on 1/27/2021, claims 15- 18 are cancelled, claims 1- 8, 10- 12 are amended, claims 1- 14 are pending for examinations.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 3, 6, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over LG Electronics Inc., “Specific issues on E-RAB management and Bearer Type”; R3-140280, published in 2014 (see IDS filed on 1/27/2021, page 2, #3), hereafter LG in view of Jerome et al. (WO 2018/031081 A1) (see IDS filed on 1/27/2021, page 2 #2 intel IP corporation).

	Regarding claim 1, LG teaches a radio station comprising: at least one memory storing instructions; and at least one processor configured to execute the instructions to (see section 2.1 page 1 about MeNB as a radio station and SeNB as another radio station):
	classify, when a data radio bearer is established with a communication terminal through another radio station, the data radio bearer into one of a plurality of groups based on a predetermined classification condition and transmit, to the other radio station, an establishment request message requesting establishment of the data radio bearer, and the group into which the data radio bearer is classified (see section 2.1 page 1, last paragraph;…While the MeNB and the SeNB provides a UE with dual connectivity operation… the MeNB checks its current load status and decides whether to establish requesting E-RABs toward the SeNB or not…….. Bearer Setup Request message is sent from the MeNB to the SeNB, including IP address and TEID of the S-GW and MeNB’s RRC configuration information which the SeNB will use).
	But LG is silent about classifying data radio bearer into one of a plurality of groups as per predetermined condition and sending a request including the group into which the data radio bearer is classified; however Jerome states in claim 1 wherein computer device as a base station here radio station (see page 2 last two lines)… determine (i.e. by computer device it can be BS 110-1 as a radio station see page 13 second paragraph lines 16- 26) that a data radio bearer ("DRB") is to be classified into individual flows of a plurality of flows; instantiate a plurality of packet data convergence protocol ("PDCP") entities, individual PDCP entities of the plurality of PDCP entities to process corresponding flows of the plurality of flows; classify obtained packets of the DRB (i.e. from UE in UL direction see page 13 second paragraph lines 16- 26) into the corresponding flows; and provide, to the individual PDCP entities (i.e. BS 110-2 as a another radio station) of the plurality of PDCP entities, the classified packets of the corresponding flows; further see page 38 lines 6- 24 regarding classification rules.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jerome with the teachings of LG to make system more effective. Having a mechanism wherein classifying data radio bearer into one of a plurality of groups as per predetermined condition and sending a request including the group into which the data radio bearer is classified; greater way resources can be managed/utilized in the communication system.
	Regarding claim 7, LG teaches A radio station comprising: at least one memory storing instructions; and at least one processor configured to execute the instructions to receive (see section 2.1 page 1 about MeNB as a radio station and SeNB as another radio station),
	when a data radio bearer is established between a communication terminal and another radio station through the radio station, an establishment request message requesting establishment of the data radio bearer, and one of a plurality of groups into which the other radio station has classified the data radio bearer based on a predetermined classification condition, from the other radio station (see section 2.1 page 1, last paragraph;…While the MeNB and the SeNB provides a UE with dual connectivity operation… the MeNB checks its current load status and decides whether to establish requesting E-RABs toward the SeNB or not…….. Bearer Setup Request message is sent from the MeNB to the SeNB, including IP address and TEID of the S-GW and MeNB’s RRC configuration information which the SeNB will use).
	But LG is silent about classifying data radio bearer into one of a plurality of groups as per predetermined condition; however Jerome states in claim 1 wherein computer device as a base station here radio station (see page 2 last two lines)… determine (i.e. by computer device it can be BS 110-1 as a radio station see page 13 second paragraph lines 16- 26) that a data radio bearer ("DRB") is to be classified into individual flows of a plurality of flows; instantiate a plurality of packet data convergence protocol ("PDCP") entities, individual PDCP entities of the plurality of PDCP entities to process corresponding flows of the plurality of flows; classify obtained packets of the DRB (i.e. from UE in UL direction see page 13 second paragraph lines 16- 26) into the corresponding flows; and provide, to the individual PDCP entities (i.e. BS 110-2 as a another radio station) of the plurality of PDCP entities, the classified packets of the corresponding flows; further see page 38 lines 6- 24 regarding classification rules.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jerome with the teachings of LG to make system more effective. Having a mechanism wherein classifying data radio bearer into one of a plurality of groups as per predetermined condition; greater way resources can be managed/utilized in the communication system.

	Regarding claim 11, LG in view of Jerome teaches as per claim 1, wherein the data radio bearer is a Data Radio Bearer (DRB), and the establishment request message includes at least one of a DRB Setup Request message, a SENB ADDITION REQUEST message and a SENB MODIFICATION REQUEST message; LG section 2.1 page 1, last paragraph.

	Regarding claim 12, LG in view of Jerome teaches as per claim 1, wherein the predetermined classification condition includes a condition corresponding to a priority of the data radio bearer; LG see claim 3 in context with claim 1.

	Regarding claim 14, LG teaches a radio communication method comprising (see section 2.1 page 1 about MeNB as a radio station and SeNB as another radio station):
	classifying, when a data radio bearer is established with a communication terminal through another radio station, the data radio bearer into one of a plurality of groups based on a predetermined classification condition and transmitting, to the other radio station, an establishment request message requesting establishment of the data radio bearer, and the group into which the data radio bearer is classified (see section 2.1 page 1, last paragraph;…While the MeNB and the SeNB provides a UE with dual connectivity operation… the MeNB checks its current load status and decides whether to establish requesting E-RABs toward the SeNB or not…….. Bearer Setup Request message is sent from the MeNB to the SeNB, including IP address and TEID of the S-GW and MeNB’s RRC configuration information which the SeNB will use).
	But LG is silent about classifying data radio bearer into one of a plurality of groups as per predetermined condition and sending a request including the group into which the data radio bearer is classified; however Jerome states in claim 1 wherein computer device as a base station here radio station (see page 2 last two lines)… determine (i.e. by computer device it can be BS 110-1 as a radio station see page 13 second paragraph lines 16- 26) that a data radio bearer ("DRB") is to be classified into individual flows of a plurality of flows; instantiate a plurality of packet data convergence protocol ("PDCP") entities, individual PDCP entities of the plurality of PDCP entities to process corresponding flows of the plurality of flows; classify obtained packets of the DRB (i.e. from UE in UL direction see page 13 second paragraph lines 16- 26) into the corresponding flows; and provide, to the individual PDCP entities (i.e. BS 110-2 as a another radio station) of the plurality of PDCP entities, the classified packets of the corresponding flows; further see page 38 lines 6- 24 regarding classification rules.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jerome with the teachings of LG to make system more effective. Having a mechanism wherein classifying data radio bearer into one of a plurality of groups as per predetermined condition and sending a request including the group into which the data radio bearer is classified; greater way resources can be managed/utilized in the communication system.

Claims 2- 3, 8- 10 are rejected under 35 U.S.C. 103 as being unpatentable over LG Electronics Inc., “Specific issues on E-RAB management and Bearer Type”; R3-140280, published in 2014 (see IDS filed on 1/27/2021, page 2, #3), hereafter LG in view of Jerome et al. (WO 2018/031081 A1) (see IDS filed on 1/27/2021, page 2 #2 intel IP corporation) and in further view of Koshimizu et al. (US Pub. No. 2014/0119192 A1), hereafter Takashi.

	Regarding claim 2, LG in view of Jerome teaches as per claim 1, but LG is silent about wherein the at least one processor is further configured to execute the instructions to: receive, from the other radio station, a data communication status notification message notifying about a status of downlink data communication in the other radio station; and control, when one of the plurality of the groups is included in the data communication status notification message, the data radio bearer classified into the group included in the data communication status notification message; however Takashi teaches in  [0031-0046] about  notifying a status of downlink data communication and controlling; further see [0051, 0064- 0069]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Takashi with the teachings of LG in view of Jerome to make system more reliable.

	Regarding claim 3, LG in view of Jerome and Takashi teaches as per claim 2, wherein the at least one processor is further configured to execute the instructions to perform control based on a control content included in the data communication status notification message; Jerome already discussed above see [0031- 0046] and [0064- 0069] modification/update procedure. 

 	Regarding claim 6, LG in view of Jerome and Takashi teaches as per claim 2, wherein the at least one processor is further configured to execute the instructions to perform at least one of: control for stopping processing of the data radio bearer classified into the group included in the data communication status notification message; control for changing a communication speed of the data radio bearer; and control for changing a ratio of an amount of data to be transmitted to the communication terminal through the other radio station to an amount of data to be transmitted to the communication terminal without through the other radio station among an amount of data to be allocated to the data radio bearer; Takashi states in [0031-0046], [0051], [0064-0069] about in communication flow control, base stations adjust communication flows by monitoring buffer states related to radio bearers established with respect to radio terminals, notifying other communication stations of information about communication flow identifiers and communication states related to the radio bearers on the basis of the monitoring result, and causing other communication stations that are notification destinations to adjust the communication flows.

	Regarding claim 8, LG in view of Jerome teaches as per claim 1, but LG is silent about wherein the at least one processor is further configured to execute:
determine a group to be controlled among the plurality of the groups based on at least one of a state of the radio station and a radio state between the radio station and the communication terminal; and transmit a data communication status notification message that includes the group to be controlled and that notifies about a status of downlink data communication in the radio station, to the other radio station; however Takashi teaches in  [0031-0046] about  notifying a status of downlink data communication and controlling; further see [0051, 0064- 0069]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Takashi with the teachings of LG in view of Jerome to make system more reliable.

	Regarding claim 9, LG in view of Jerome teaches as per claim 8, but LG is silent about wherein the state of the radio station includes at least one of a processing load on the radio station and a remaining amount of a buffer of the radio station; however Takashi teaches in  [0039] about detection unit 11 detects an overflow of the buffer for a particular UE, a case where the usage ratio of the buffer for the particular UE exceeds the predetermined value, or another similar case, notify of the cause of the congestion indicating the case, and also notify of the identifier information of the EPS-RAB for the particular UE (that is, the identifier information of the EPS-RAB adjusted by the adjustment unit 12); further see [0041, 0045, 0055, 0085, 0092, 0113]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Takashi with the teachings of LG in view of Jerome to make system more reliable.

	Regarding claim 10, LG in view of Jerome teaches as per claim 1, but LG is silent about wherein the data communication status notification message is a DL DATA DELIVERY STATUS (DDDS) message; however Takashi teaches in [0039] about data communication status notification message; further see [0041, 0045, 0055, 0085, 0092, 0113]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Takashi with the teachings of LG in view of Jerome to make system more standardized.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over LG Electronics Inc., “Specific issues on E-RAB management and Bearer Type”; R3-140280, published in 2014 (see IDS filed on 1/27/2021, page 2, #3), hereafter LG in view of Jerome et al. (WO 2018/031081 A1) (see IDS filed on 1/27/2021, page 2 #2 intel IP corporation) and in further view of Nishida et al. (US Pub. No. 2013/0040645 A1).

	Regarding claim 13, LG in view of Jerome teaches as per claim 1, but LG is silent about wherein the priority corresponds to a priority of a bearer included in a bearer setup request message from a core network apparatus; however Nishida teaches in [0021] about …. receive a radio bearer setup request signal from the mobility management node, the radio bearer setup request containing priority call information and requesting setup of a radio bearer of the first communication system between the mobile station and the radio access network apparatus of the first communication system; and preferentially allocate resources to the radio bearer of the first communication system based on the priority call information contained in the received radio bearer setup request signal….. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Nishida with the teachings of LG in view of Jerome to make system more reliable.
Allowable Subject Matter
Claims 4- 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468